Exhibit 10.65

Long-Term Stock Award for 20    

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

LONG-TERM STOCK AWARD AGREEMENT

* * *

 

GRANTEE:

  < name >   

GRANT DATE:

 

 

  

SHARES:

  < number of whole shares >   

 

 

1. Definitions. Certain terms used in this Long-Term Stock Award Agreement (the
“Agreement”) are defined in Annex A (which is incorporated herein as part of the
Agreement) or elsewhere in the Agreement, and such definitions will apply except
where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc. and
“Corporation” means PNC and its Consolidated Subsidiaries; provided, however,
that, where applicable, “Corporation” shall not include any subsidiary of PNC
that does not satisfy the definition of “TARP recipient” under the U.S.
Department of the Treasury rules with respect to TARP standards for compensation
and corporate governance (31 CFR Part 30) to the extent that such rules are
applicable to PNC at the relevant time for purposes of the Agreement. Such
Department of the Treasury rules are sometimes referred to in the Agreement as
the “TARP Rules.”

2. Long-Term Shares Award. Pursuant to The PNC Financial Services Group, Inc.
2006 Incentive Award Plan (the “Plan”), and subject to the terms and conditions
of the Agreement, PNC grants to the Grantee named above (“Grantee”) a Shares
award (the “Award” and the “Long-Term Shares”) of the number of shares of PNC
common stock set forth above, all subject to acceptance of the Award by Grantee
in accordance with Section 16 and subject to the terms and conditions of the
Agreement and the Plan.

3. Terms of Award. The Award is subject to the following terms and conditions.

Long-Term Shares are subject to transfer restrictions and to forfeiture pursuant
to the terms and conditions of the Agreement.



--------------------------------------------------------------------------------

Once issued in accordance with Section 16, Long-Term Shares will be deposited
with PNC or its designee, or credited to a book-entry account, and held pending
reissuance and release in accordance with the terms of Section 6 unless and
until such shares are forfeited pursuant to the terms of the Agreement.
Long-Term Shares that are forfeited by Grantee pursuant to and in accordance
with the terms of Section 5 will be cancelled without payment of any
consideration by PNC.

Any certificate or certificates representing the Long-Term Shares will contain
the following legend:

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including restrictions against transfer and forfeiture)
contained in The PNC Financial Services Group, Inc. 2006 Incentive Award Plan
and an Agreement entered into between the registered owner and The PNC Financial
Services Group, Inc. Release from such terms and conditions will be made only in
accordance with the provisions of such Plan and such Agreement, a copy of each
of which is on file in the office of the Corporate Secretary of The PNC
Financial Services Group, Inc.”

Where a book-entry system is used with respect to the issuance of Long-Term
Shares, appropriate notation of such transfer restrictions and forfeiture
possibility will be made on the system with respect to the account or accounts
to which the Long-Term Shares are credited.

Long-Term Shares that are released in accordance with the terms of Section 6
will be reissued to, or at the proper direction of, Grantee or Grantee’s legal
representative without the legend referenced above. Dividends on Long-Term
Shares will be paid in accordance with Section 7 and are subject to the
provisions set forth in that section.

4. No Service Requirement; Tax Withholding.

4.1 No Service Requirement. Grantee must be an employee of the Corporation on
the Grant Date and when Grantee accepts the Award pursuant to Section 16. There
is no continuing service requirement for the Award.

4.2 Tax Withholding. Any Federal, state or local taxes required to be paid in
connection with the grant of the Long-Term Shares award shall be paid as set
forth in Section 6.3 and Section 10.

5. Transfer Restrictions; Forfeiture Provisions.

5.1 Transfer Restrictions. Long-Term Shares shall be subject to restrictions on
transfer, except as necessary to reflect a merger or acquisition of PNC, and may
not be sold, assigned, transferred, exchanged, pledged, hypothecated or
otherwise encumbered until such time as such shares are settled and released in
accordance with Section 6.1, Section 6.2, or Section 6.3, respectively.



--------------------------------------------------------------------------------

In the event of Grantee’s death prior to settlement and release of the shares
pursuant to Sections 6.1 and 6.3, the Long-Term Shares shall be transferred to
Grantee’s estate or other legal heirs until the time set forth in Section 6.2,
at which time the shares then outstanding will be settled and released to the
executor or administrator of Grantee’s estate or to Grantee’s other legal
representative as determined in good faith by PNC.

5.2 Forfeitures. Until such time as they are released in accordance with
Section 6, Long-Term Shares shall be subject to forfeiture pursuant to
Section 5.3, Section 5.4, or Section 5.5 if applicable. Upon any such
forfeiture, such Long-Term Shares will be cancelled without payment of any
consideration by PNC, and neither Grantee nor any successors, heirs, assigns or
legal representatives of Grantee will thereafter have any further rights or
interest in such Long-Term Shares or any certificate or certificates
representing such shares or in any related dividends.

5.3 Termination for Cause. In the event that the Corporation terminates the
engagement of Grantee by the Corporation in any capacity for which Grantee
receives compensation from the Corporation, including but not limited to acting
for compensation as an employee, consultant, independent contractor, officer,
director or advisory director, (hereinafter sometimes referred to as a service
relationship with the Corporation) for Cause prior to the 3rd anniversary of the
Grant Date, all Long-Term Shares that are outstanding on the date Grantee so
ceases to have a service relationship with the Corporation will be forfeited by
Grantee to PNC and cancelled without payment of any consideration by PNC;
provided, however, this Section 5.3 shall only apply if the date of such action
by the Corporation occurs prior to the occurrence of a Change of Control, if
any.

5.4 Detrimental Conduct. Long-Term Shares will be forfeited by Grantee to PNC
and cancelled without payment of any consideration by PNC in the event that, at
any time prior to the date such shares are released in accordance with
Section 6, PNC, by PNC’s Designated Person, determines in its sole discretion
that Grantee has engaged in Detrimental Conduct; provided, however, that no
determination that Grantee has engaged in Detrimental Conduct may be made on or
after the date of Grantee’s death or on or after the occurrence of a Change of
Control, if any.

5.5 Judicial Criminal Proceedings. If any criminal charges are brought against
Grantee, in an indictment or in other analogous formal charges commencing
judicial criminal proceedings, alleging the commission of a felony that relates
to or arises out of Grantee’s employment or other service relationship with the
Corporation, then to the extent that the Long-Term Shares are still outstanding
and have not yet been released pursuant to Section 6, any release of the
Long-Term Shares shall be automatically suspended and any dividends that would
otherwise be paid to Grantee with respect to such shares shall be held by PNC
during such suspension.



--------------------------------------------------------------------------------

Such suspension shall continue until the earliest to occur of the following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(3) Grantee’s death; or

(4) the occurrence of a Change of Control.

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, the Long-Term Shares, together with any related dividends
being held by PNC during such suspension, will, upon such occurrence, be
automatically forfeited by Grantee to PNC and cancelled without payment of any
consideration by PNC.

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, settlement of the Long-Term Shares shall proceed
in accordance with Section 6 and any dividends being held by PNC during such
suspension shall be paid to Grantee, as applicable.

6. Release of Long-Term Shares; Settlement; Tax Withholding Prior to Settlement.

6.1 Settlement. Except as otherwise provided in Section 6.2 and Section 6.3,
Long-Term Shares that remain outstanding and have not been forfeited and
cancelled pursuant to one of the forfeiture provisions of Section 5 will be
settled at the time set forth in this Section 6.1 by reissuance and release of
said shares to Grantee without the legend referred to in Section 3.

No fractional shares will be reissued, and if the Long-Term Shares being
released include a fractional interest, such fractional interest will be
liquidated on the basis of the then current Fair Market Value of PNC common
stock and paid to Grantee in cash at the time the shares are reissued.

Shares will be reissued and released, and payment will be made for any
fractional interest, to Grantee with respect to the settlement of Long-Term
Shares as soon as administratively practicable, but in no event later than 30
days, following the settlement date, which shall be the latest to occur of the
following:

 

  (i)

the 3rd anniversary of the Grant Date;



--------------------------------------------------------------------------------

  (ii) the date on which the Shares (or applicable portion thereof, if
different) could be made transferable without violating the prohibition set
forth in the second paragraph of the definition of “long-term restricted stock”
in §30.1 of the TARP Rules if the Shares were long-term restricted stock within
the meaning of that definition; and

 

  (iii) the date as of which any suspension imposed pursuant to Section 5.5 that
does not result in a forfeiture of the Shares is lifted, if applicable.

6.2 Settlement in the Event of Grantee’s Death. Except as otherwise provided in
Section 6.3, in the event that Grantee dies prior to the settlement and release
of the Long-Term Shares pursuant to Section 6.1, Long-Term Shares that remain
outstanding after Grantee’s death will be settled at the time set forth in this
Section 6.2 by reissuance and release of said shares, without the legend
referred to in Section 3, to Grantee’s executor or administrator of Grantee’s
estate or to Grantee’s other legal representative as determined in good faith by
PNC.

No fractional shares will be reissued, and if the Long-Term Shares being
released include a fractional interest, such fractional interest will be
liquidated on the basis of the then current Fair Market Value of PNC common
stock and paid in cash at the time the shares are reissued.

Shares will be reissued and released, and payment will be made for any
fractional interest, with respect to the settlement of Long-Term Shares as soon
as administratively practicable following the settlement date, which shall be
the latest to occur of the following:

 

  (i) the date of Grantee’s death; and

 

  (ii) the date on which the Shares (or applicable portion thereof, if
different) could be made transferable without violating the prohibition set
forth in the second paragraph of the definition of “long-term restricted stock”
in §30.1 of the TARP Rules if the Shares were long-term restricted stock within
the meaning of that definition.

6.3 Shares Withheld for Taxes Prior to Settlement. To the extent that the
Long-Term Shares become substantially vested as defined in 26 CFR 1.83-3(b)
prior to the time that the Shares are settled and released from transfer
restriction pursuant to Section 6.1 or 6.2, a portion of the Long-Term Shares
sufficient in amount to satisfy the minimum amount of Federal, state and local
taxes then required to be withheld in connection therewith shall become
transferable to PNC and shall be retained by PNC for such purpose in accordance
with Section 10; provided, however, that in no event shall the amount so
retained by PNC for withholding taxes exceed the total amount that may then be
made transferable in compliance with the TARP Rules to the extent applicable at
that time.



--------------------------------------------------------------------------------

7. Dividends. Cash dividends, if any, on outstanding Long-Term Shares will be
paid to Grantee as a shareholder on a current basis (subject to any suspension
pursuant to Section 5.5, if applicable) unless and until such shares are
forfeited pursuant to Section 5. Forfeiture and cancellation of Long-Term Shares
will have no effect on cash dividends paid to Grantee pursuant to this Section 7
with respect to dividend record dates that occurred prior to such forfeiture and
or cancellation.

8. Rights as Shareholder; Capital Adjustments.

(a) Except as provided in Sections 5 through 7 and subject to Section 16,
Grantee will have all the rights and privileges of a shareholder with respect to
the Long-Term Shares from and after the Grant Date including, but not limited
to, the right to vote the Long-Term Shares and the right, subject to Section 7,
to dividends thereon if and when declared by the Board; provided, however, that
all such rights and privileges will cease immediately upon any forfeiture of
such shares.

(b) Long-Term Shares issued pursuant to the Award shall, as issued and
outstanding shares of PNC common stock, be subject to such adjustment as may be
necessary to reflect corporate transactions, including, without limitation,
stock dividends, stock splits, spin-offs, split-offs, recapitalizations,
mergers, consolidations or reorganizations of or by PNC; provided, however, that
any shares or amounts received as distributions on or in exchange for Long-Term
Shares shall be subject to the terms and conditions of the Agreement as if they
were Long-Term Shares.

9. Payment to Legal Representative. If Grantee is deceased at the time Long-Term
Shares or related dividends are released in accordance with Section 6, delivery
of such shares or other payment will be made to the executor or administrator of
Grantee’s estate or to Grantee’s other legal representative as determined in
good faith by PNC.

Any delivery of shares or other payment made in good faith by PNC to Grantee’s
executor, administrator or other legal representative shall extinguish all right
to payment hereunder.

10. Payment of Taxes. Where Grantee has not previously satisfied all applicable
withholding tax obligations, PNC will, at the time the tax withholding
obligation arises, retain sufficient whole shares of PNC common stock from the
Long-Term Shares Award to satisfy the minimum amount of taxes then required to
be withheld by the Corporation in connection with the Long-Term Shares. For
purposes of this Section 10, shares of PNC common stock retained to satisfy
applicable withholding tax requirements will be valued at their Fair Market
Value on the date the tax withholding obligation arises.



--------------------------------------------------------------------------------

PNC will not retain more than the number of shares sufficient to satisfy the
minimum amount of taxes then required to be withheld in connection with the
Long-Term Shares. If Grantee desires to have an additional amount withheld above
the required minimum, up to Grantee’s W-4 obligation if higher, and if PNC so
permits, Grantee may elect to satisfy this additional withholding by payment of
cash. Any such tax election shall be made pursuant to a form provided by PNC. If
Grantee’s W-4 obligation does not exceed the required minimum withholding in
connection with the Long-Term Shares, no additional withholding may be made.

11. Employment. Neither the Award and the issuance of the Long-Term Shares nor
any term or provision of the Agreement shall constitute or be evidence of any
understanding, expressed or implied, on the part of PNC or any subsidiary to
employ Grantee for any period or in any way alter Grantee’s status as an
employee at will.

12. Subject to the Plan and the Compensation Committee. In all respects the
Award and the Agreement are subject to the terms and conditions of the Plan,
which has been made available to Grantee and is incorporated herein by
reference; provided, however, the terms of the Plan shall not be considered an
enlargement of any benefits under the Agreement. Further, the Award and the
Agreement are subject to any interpretation of, and any rules and regulations
issued by, the Compensation Committee or its delegate or under the authority of
the Compensation Committee, whether made or issued before or after the Grant
Date.

13. Headings; Entire Agreement. Headings used in the Agreement are provided for
reference and convenience only, shall not be considered part of the Agreement,
and shall not be employed in the construction of the Agreement. The Agreement
constitutes the entire agreement between Grantee and PNC and supersedes all
other discussions, negotiations, correspondence, representations, understandings
and agreements between the parties with respect to the subject matter hereof.

14. Grantee Covenants.

14.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 14 and 15 by virtue of receiving this Award (regardless of whether the
shares are ultimately settled and released to Grantee); that such provisions are
reasonable and properly required for the adequate protection of the business of
PNC and its subsidiaries; and that enforcement of such provisions will not
prevent Grantee from earning a living.

14.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 14.2 while employed or otherwise engaged
by the Corporation in any capacity for which Grantee receives compensation from
the Corporation, including but not limited to acting for compensation as an
employee, consultant, independent contractor, officer, director or advisory
director, (a “service relationship”) and for a period of one year after the date
Grantee ceases to be so employed or otherwise engaged by the Corporation,
regardless of the reason for the termination of such service relationship.



--------------------------------------------------------------------------------

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services at the time or, if Grantee no longer has a service
relationship with the Corporation, was such a customer as of the date such
service relationship ceased, or (ii) was a customer of PNC or any subsidiary for
which PNC or any subsidiary provided any services at any time during the last 12
months or, if Grantee no longer has a service relationship with the Corporation,
during the 12 months preceding the date such service relationship ceased, or
(iii) is, or if Grantee no longer has a service relationship with the
Corporation was as of the date such service relationship ceased, considering
retention of PNC or any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s service relationship with the
Corporation is terminated by the Corporation other than for Cause, death or
Disability and such termination is in anticipation of a Change of Control (that
is, the termination occurs prior to the date on which a Change of Control occurs
and it is reasonably demonstrated by Grantee that such termination was at the
request of a third party that has taken steps reasonably calculated to effect a
Change of Control or otherwise arose in connection with or anticipation of a
Change of Control), then commencing immediately after such termination of
Grantee’s service relationship with the Corporation, the provisions of
subsections (a) and (b) of this Section 14.2 will no longer apply and will be
replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after the date that Grantee’s service relationship with the Corporation ceases,
employ or offer to employ, solicit, actively interfere with PNC’s or any PNC
affiliate’s relationship with, or attempt to divert or entice away, any officer
of PNC or any PNC affiliate.

14.3 Confidentiality. During Grantee’s employment and any other service
relationship with the Corporation, and thereafter regardless of the reason for
termination of such employment or other service relationship, Grantee will not
disclose or use in any way any confidential business or technical information or
trade secret acquired in the course of such employment, all of which is the
exclusive and valuable property of the Corporation whether or not conceived of
or prepared by Grantee, other than



--------------------------------------------------------------------------------

(a) information generally known in the Corporation’s industry or acquired from
public sources, (b) as required in the course of employment by or other service
relationship with the Corporation, (c) as required by any court, supervisory
authority, administrative agency or applicable law, or (d) with the prior
written consent of PNC.

14.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 14.4
shall be performed by Grantee without further compensation and will continue
beyond the date Grantee’s service relationship with the Corporation ceases.

15. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

15.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

15.2 Equitable Remedies. A breach of the provisions of any of Sections 14.2,
14.3 or 14.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

15.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 14.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.



--------------------------------------------------------------------------------

15.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement will not be deemed a waiver of
such term, covenant or condition, nor will any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

15.5 Severability. The restrictions and obligations imposed by Sections 14.2,
14.3 and 14.4 are separate and severable, and it is the intent of Grantee and
PNC that if any restriction or obligation imposed by any of these provisions is
deemed by a court of competent jurisdiction to be void for any reason
whatsoever, the remaining provisions, restrictions and obligations will remain
valid and binding upon Grantee.

15.6 Reform. In the event any of Sections 14.2, 14.3 and 14.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

15.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 14.2, 14.3 and 14.4.

15.8 Applicable Law. Notwithstanding anything in the Agreement, PNC will not be
required to comply with any term, covenant or condition of the Agreement if and
to the extent prohibited by law, including but not limited to federal banking
and securities regulations, or as otherwise directed by one or more regulatory
agencies having jurisdiction over PNC or any of its subsidiaries. Further, to
the extent, if any, applicable to Grantee, Grantee agrees to reimburse PNC for
any amounts Grantee may be required to reimburse PNC or its subsidiaries
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, and agrees that PNC
need not comply with any term, covenant or condition of the Agreement to the
extent that doing so would require that Grantee reimburse PNC or its
subsidiaries for such amounts pursuant to Section 304 of the Sarbanes-Oxley Act
of 2002.

15.9. Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the Award and the Agreement comply with the provisions of
Section 409A to the extent, if any, that such provisions are applicable to the
Agreement, and the Agreement will be administered by PNC in a manner consistent
with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Grantee agrees that PNC may, without the consent of Grantee, modify the
Agreement and the Award to the extent and in the manner PNC deems necessary or
advisable or take such other action or actions, including an amendment or action
with retroactive effect, that PNC deems appropriate in order either to preclude
any such payments or benefits from being deemed “deferred compensation” within
the meaning of Section 409A or to provide such payments or benefits in a manner
that complies with the provisions of Section 409A such that they will not be
taxable thereunder.



--------------------------------------------------------------------------------

16. Acceptance of Award; PNC Right to Cancel. If Grantee does not accept the
Award by executing and delivering a copy of the Agreement to PNC, without
altering or changing the terms thereof in any way, no later than             ,
PNC may, in its sole discretion, withdraw its offer and cancel the Award at any
time prior to Grantee’s delivery to PNC of a copy of the Agreement executed by
Grantee. Otherwise, upon execution and delivery of the Agreement by both PNC and
Grantee, the Agreement is effective as of the Grant Date and the Long-Term
Shares will be issued as soon as thereafter as administratively practicable.

Grantee will not have any of the rights of a shareholder with respect to the
Long-Term Shares as set forth in Section 8, and will not have the right to vote
or to receive dividends in connection with such shares, until the date the
Agreement is effective and the Long-Term Shares are issued in accordance with
this Section 16.

IN WITNESS WHEREOF, PNC and Grantee have executed this Agreement, all as of the
day and year first above written as the Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:   Chairman and Chief Executive
Officer ATTEST: By:   Corporate Secretary GRANTEE By:  

 

  Grantee



--------------------------------------------------------------------------------

ANNEX A

CERTAIN DEFINITIONS

* * *

A.1 “Agreement” means the Long-Term Stock Award Agreement between PNC and
Grantee evidencing the Shares Award granted to Grantee pursuant to the Plan.

A.2 “Award” means the Award granted to Grantee pursuant to the Plan and
evidenced by the Agreement.

A.3 “Board” means the Board of Directors of PNC.

A.4 “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or one of its
subsidiaries or (2) other written policy of PNC or a subsidiary, in either case
required by law or established to maintain compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or one of its subsidiaries or any client or customer of PNC
or a subsidiary;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of Grantee’s employment or other service relationship with the
Corporation will be deemed to have been a termination for Cause for purposes of
the Agreement only if and when the CEO or his or her designee (or, if Grantee is
the CEO, the Board) determines that Grantee is guilty of conduct described in
clause (a), (b) or (c) above or that an event described in clause (d) or
(e) above has occurred with respect to Grantee and, if so, determines that the
termination of Grantee’s employment or other service relationship with the
Corporation will be deemed to have been for Cause.



--------------------------------------------------------------------------------

A.5 “CEO” means the chief executive officer of PNC.

A.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section A.6(a), the following acquisitions shall not constitute a Change of
Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section A.6(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate



--------------------------------------------------------------------------------

entity, equivalent securities) and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors (or, for a non-corporate entity, equivalent governing body), as the
case may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns PNC or
all or substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

A.7 “Compensation Committee” means the Personnel and Compensation Committee of
the Board or such person or persons as may be designated or appointed by that
committee as its delegate or designee.

A.8 “Competitive Activity” means any participation in, employment by, ownership
of any equity interest exceeding one percent (1%) in, or promotion or
organization of, any Person other than PNC or any of its subsidiaries
(a) engaged in business activities similar to some or all of the business
activities of PNC or any subsidiary at the time or, if Grantee has ceased to
have a service relationship with the Corporation, as of the date as of which
such service relationship ceased or (b) engaged in business activities which
Grantee knows PNC or any subsidiary intends to enter within the next 12 months
or, if Grantee has ceased to have a service relationship with the Corporation,
within the first 12 months after the date as of which such service relationship
ceased, in either case whether Grantee is acting as agent, consultant,
independent contractor, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
therein.

A.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the Internal Revenue Code.

A.10 “Corporation” means PNC and its Consolidated Subsidiaries except, where the
context so requires, as otherwise provided in Section 1 of the Agreement.

A.11 “Designated Person” will be either: (a) the Compensation Committee or its
delegate, if Grantee was a member of the Corporate Executive Group (or
equivalent successor classification) or was subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
when he or she ceased to be an employee of the Corporation; or (b) the Chief
Human Resources Officer of PNC, if Grantee is not within one of the groups
specified in Section A.11(a).



--------------------------------------------------------------------------------

A.12 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given at PNC’s sole discretion), in any Competitive Activity in the
continental United States at any time during the period commencing on the Grant
Date and extending until such time as the last of the Long-Term Shares are
released in accordance with Section 6 of the Agreement;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when PNC, by PNC’s Designated Person, determines that
Grantee has engaged in conduct described in clause (a) or clause (b) above or
that an event described in clause (c) above has occurred with respect to
Grantee, and, if so, determines that Grantee will be deemed to have engaged in
Detrimental Conduct.

A.13 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the Internal Revenue Code, that Grantee either (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for Social Security disability benefits, Grantee shall be presumed
to be Disabled as defined herein.

A.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.

A.15 “Generally accepted accounting principles” means accounting principles
generally accepted in the United States of America.



--------------------------------------------------------------------------------

A.16 “Grant Date” means the Grant Date set forth on page 1 of the Agreement and
is the date as of which the Long-Term Shares are authorized to be granted by the
Compensation Committee or its delegate in accordance with the Plan.

A.17 “Grantee” means the person to whom the Long-Term Shares Award is granted,
and is identified as Grantee on page 1 of the Agreement.

A.18 “Internal Revenue Code” means the Internal Revenue Code of 1986 as amended,
and the rules and regulations promulgated thereunder.

A.19 “Long-Term Shares” means the shares of PNC common stock issued to Grantee
pursuant to the Award and subject to the restrictions set forth in and the terms
and conditions of the Agreement and the Plan.

A.20 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan.

A.21 “PNC” means The PNC Financial Services Group, Inc.

A.22 “SEC” means the United States Securities and Exchange Commission.

A.23 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

A.24 “TARP Rules” has the meaning set forth in Section 1 of the Agreement.